Title: From Alexander Hamilton to John McComb, Junior, 8 June 1791
From: Hamilton, Alexander
To: McComb, John, Jr.


Treasury DepartmentJune 8. 1791
Sir
I have this day written to Col. Thomas Newton of Norfolk in Virginia on the subject of your letter of the 23rd of May. It is my wish that you may proceed without delay upon the terms mentioned to him. I doubt not you will carefully and justly estimate the extra work in the foundation (should it prove necessary to go deeper than is stipulated in the contract) but as the matter is placed by law under the ultimate direction of the President, your charge with the contract you make must be submitted to him. In case your demand should appear too high in the judgement of the President a condition will be admitted that the value of that extra work may be determined by three indifferent persons.
I am sir   Your Obed. servant
Alexander Hamilton
Mr. John McComb Jun.Princess Ann CountyVirginia
